In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00337-CV

STANLEY ROY HILTON, Appellant              §   On Appeal from the 141st District Court

                                           §   of Tarrant County (141-307187-19)

V.                                         §   October 7, 2021

KORRECT GENERAL CONTRACTING,               §   Memorandum Opinion by Justice Womack
LLC, Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm that portion of the trial

court’s judgment confirming the arbitration award. We reverse that portion of the

trial court’s judgment ordering that Stanley Roy Hilton take nothing on his claims and

counterclaims and remand this case to the trial court for further proceedings

consistent with this opinion.
      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dana Womack
                                          Justice Dana Womack